Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
2.	The RCE (Request for Continued Examination) filed 8/16/21 has been entered.  Accordingly, the amendment filed 8/16/21 has been entered.
	
3.	The Terminal Disclaimer filed 9/13/21 has been entered.

	4. 	The following is an examiner’s statement of reasons for allowance:
The amendment filed 8/16/21 and the Terminal Disclaimer filed 9/13/21 together place the application into condition for allowance.  The amendment incorporates the necessary features into independent claim 1 to distinguish over the prior art of record such as the proximal, distal, and base segment arrangement and capturing additional flexion movement for another joint.  These features combined into the other features including the multiple finger input combinations of flexions and extensions for finger joints of each finger combined into the ordered array and interpreted into a text character, which bring out the structure, articulation, and hinge mechanism, together overcome the prior art of record. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/Primary Examiner, Art Unit 2174